Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Varkonyi on August 11, 2021.

The application has been amended as follows: 
IN THE SPECIFICATION:
In line 16 of paragraph [0065], “distinct” has been inserted before “irregular”.   

IN THE CLAIMS:
	In claim 1, line 6, “distinct” has been inserted after “three”.  
	In claim 1, line 12, “distinct” has been inserted after “three”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Amended claim 1 defines a puzzle comprising a plurality of single tier puzzle pieces and at least one multiple tier puzzle piece wherein the pieces define at least three distinct irregular edges.  The prior art to Lai teaches a multiple tier toy comprising a plurality of like pieces.  Lai particularly teaches a plurality of identical pieces with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/STEVEN B WONG/Primary Examiner, Art Unit 3711